UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1909



CHARLES E. BERRY,

                                             Plaintiff - Appellant,

          versus


SID C. TAYLOR,

                                              Defendant - Appellee,

          and

HUBERT E. TYLER; JIMMY BAKER; JAKE BROWN;
ROBERT BRYANT, JR.; EMMA JONES; SHARON TERRY;
PATRICIA WALLS; DAN WILLIAMS; JASPER COUNTY
SCHOOL DISTRICT,

                                                           Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Solomon Blatt, Jr., Senior District
Judge. (CA-96-1487-08-9)


Submitted:   December 11, 1997          Decided:     December 23, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Charles E. Berry, Appellant Pro Se. Stephen P. Hughes, HOWELL,
GIBSON & HUGHES, P.A., Beaufort, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and find no reversible error. Accordingly, we affirm. Berry v. Tay-
lor, No. CA-96-1487-08-9 (D.S.C. June 20, 1997). Appellant failed

to show all of the elements necessary to support a malicious prose-

cution claim under South Carolina law.   See Jordan v. Deese, 452

S.E.2d 838 (S.C. 1995). We deny Appellant's motion for appointment

of counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2